Citation Nr: 0211929	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for vertigo as being 
secondary to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had service with the United States National Guard 
from 1956 to 1962, in the course of which he engaged in two-
week periods of active duty for training.  He also had a 
period of active duty for training in June 1963.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
vertigo as secondary to service-connected hearing loss.

In June 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board notes that a claim for service connection for a 
psychiatric disorder as being secondary to the service-
connected bilateral hearing loss and tinnitus has been raised 
by the evidence of record, and therefore the Board refers 
this issue to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran is service connected for bilateral hearing 
loss and tinnitus.

2.  There is competent evidence that vertigo is attributable 
to the service-connected bilateral hearing loss and tinnitus.



CONCLUSION OF LAW

Vertigo is proximately due to or the result of the service-
connected bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Because the Board is granting service connection for vertigo 
as being secondary to service-connected bilateral hearing 
loss and tinnitus, it does not believe that it needs to 
establish that VA has fulfilled its duty to assist.  However, 
the Board must address the RO's development in this case 
because it was exceptionally comprehensive.  Following the 
May 2000 ear examination, the RO, recognizing that the 
examiner, who had conducted the May 2000 examination, had not 
had an opportunity to review the claims file, sent it to be 
reviewed by that same examiner for him to review the claims 
file and provide answers to specific questions that related 
to the veteran's claim for service connection.  That examiner 
provided an opinion in August 2000.  The RO then obtained a 
second opinion, which opinion was done in October 2000.  The 
Board finds that such actions taken by the RO were 
exhaustive, and appreciates the attentiveness the RO showed 
in adjudicating the veteran's claim.

II.  Decision

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran is service connected for 
bilateral hearing loss and tinnitus.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for vertigo.  The reasons follow.

The evidence that supports the veteran's claim would be 
various VA treatment reports and the veteran's report of 
history in his statements and in testimony before the 
undersigned Board Member.  In August 1997, the veteran 
reported dizziness and nausea when he was not standing with 
both feet on the ground.  

A November 1999 VA treatment report shows that the veteran 
complained of an imbalance sensation when standing up 
quickly.  Following examination, the examiner stated that the 
veteran had episodic tinnitus with vertiginous symptoms, 
which he stated were related to chronic sensorineural hearing 
loss.  In a separate November 1999 treatment report, the 
veteran reported dizziness with a sensation of nausea and a 
spinning sensation.  Following examination, the examiner 
entered an assessment of intermittent vertigo.  A December 
1999 treatment report shows a finding that the veteran 
presented with impaired balance, which the examiner 
attributed to the veteran's tinnitus.

The evidence against the veteran's claim would be several 
opinions by VA examiners.  In a May 2000 examination report, 
the examiner stated that he did not believe that the 
veteran's dizziness was related to the veteran's bilateral 
hearing loss or tinnitus because "generally, dizziness does 
not occur 35 years after noise exposure.  When it is related 
to noise exposure, it is a sudden, instantaneous problem."  
That same examiner provided an additional opinion in August 
2000.  There, he stated that he did not see any evidence in 
the claims file of complaints of dizziness during times while 
the veteran was on active duty or in reserves, nor any 
evidence of the extent of the veteran's hearing loss at that 
time.  His determination that the veteran did not have 
vertigo as a result of the service-connected bilateral 
hearing loss and tinnitus was that the description of the 
veteran's dizziness did not indicate a "true vertigo" 
associated with such disabilities.

Finally, in an October 2000 opinion, a VA examiner stated 
that he believed that the majority of the evidence was 
consistent with the finding that vertigo was due to benign 
positional vertigo.

In reviewing the evidence against the veteran's claim, the 
Board notes that while the evidence in the record is devoid 
of complaints of dizziness prior to 1997, the veteran 
provided sworn testimony before the undersigned Board Member 
at a June 2002 hearing.  The undersigned thus had an 
opportunity to observe the veteran and found him to be a 
remarkably credible witness.  There, the veteran testified 
that he had had dizziness during his period of active duty 
for training and had just not reported such history prior to 
1997.  Dizziness is a symptom that the veteran is competent 
to report, as it is an observable condition, and the Board 
finds no basis to discredit his allegation.

Therefore, it appears that much of the examiners's findings 
that the veteran does not have true vertigo was based on a 
lack of evidence, as opposed to the veteran actually denying 
any vertigo prior to 1997.  Again, the undersigned found the 
veteran's testimony to be very credible at the June 2002 
Board hearing and accepts his report of history of having 
vertigo since approximately 1959.  Thus, the Board finds that 
it is unable to ascribe greater weight to the VA opinions, 
which are against the veteran's claim, or the VA opinions, 
which support the veteran's claim, and the evidence is 
therefore in equipoise.  As stated above, when the evidence 
is in relative equipoise as to the merits of an issue, then 
the benefit of the doubt in resolving the issue is to be 
given to the veteran.  See 38 C.F.R. § 3.102 (2001); Gilbert, 
1 Vet. App. at 55.  Accordingly, the Board concludes that 
service connection is warranted for vertigo as being 
secondary to the service-connected bilateral hearing loss and 
tinnitus.  


ORDER

Service connection for vertigo as being secondary to the 
service-connected bilateral hearing loss and tinnitus is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

